917 F.2d 558Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael SINDRAM, Plaintiff-Appellant,v.J. James McKENNA, Paul H. Weinstein, Stanley B. Frosh, Jr.,John J. Mitchell, Hon., David Brand Pleat, Timothy Shay,Carey Geddes, Joseph V. Truhe, Jr., George P. Kimmel,William C. Ferguson, Raymond M. Kight, Defendants-Appellees.
No. 90-1751.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.Rehearing and Rehearing In Banc Denied Nov. 28, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-90-688-S)
Michael Sindram, appellant pro se.
D.Md.
DISMISSED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Sindram brought this action in the district court contending that the state court judges and other state officials involved in an action he brought in state court improperly denied his right to a jury trial and dismissed his action.  He requested monetary relief;  he also requested a temporary restraining order, but he did not specify any conduct which he wished to restrain.  The district court denied his motion for a temporary restraining order and dismissed the action under 28 U.S.C. Sec. 1915(d).  Sindram appealed.


2
Sindram's complaint was an attack on the state court judgment;  he sued everyone who had anything to do with the dismissal of the state court case, and the basis for the action was simply the loss of the state court action.  Lower federal courts cannot entertain attacks on state court judgments.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).  Therefore, the district court properly dismissed the action.


3
The denial of a motion for a temporary restraining order is not appealable absent extraordinary circumstances.   Drudge v. McKernon, 482 F.2d 1375 (1973).  Because Sindram has alleged no exceptional circumstances, the appeal of the denial of the motion for temporary restraining order is dismissed for lack of jurisdiction.


4
We deny leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


5
DISMISSED.